NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10470

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00217-CKJ

 v.
                                                MEMORANDUM*
BRIANNA BETH BORGA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Brianna Beth Borga appeals from the district court’s judgment and

challenges the 36-month sentence imposed following her guilty-plea conviction for

importation of a quantity of methamphetamine, in violation of 21 U.S.C. §§ 952(a)

and 960(a)(1) and (b)(3). We dismiss.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        Borga argues that the district court procedurally erred by miscalculating the

Guidelines range. The government contends that this appeal is barred by a valid

appeal waiver. We review de novo whether a defendant has waived her right to

appeal. See United States v. Harris, 628 F.3d 1203, 1205 (9th Cir. 2011). The

terms of the appeal waiver in Borga’s plea agreement unambiguously encompass

the claims raised in this appeal. See id. at 1205-06. Contrary to Borga’s

contention, the record reflects that she waived her appellate rights knowingly and

voluntarily. See United States v. Watson, 582 F.3d 974, 986-87 (9th Cir. 2009).

Accordingly, we dismiss pursuant to the valid waiver. See Harris, 628 F.3d at

1207.

        DISMISSED.




                                           2                                   16-10470